Citation Nr: 1043944	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2001 to November 2001 
and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  

Procedural History

The Veteran filed his original claim of entitlement to left ear 
hearing loss in July 2005.  A September 2006 rating decision 
granted entitlement to service connection for this disability and 
assigned a noncompensable disability rating.  The Veteran 
submitted a Notice of Disagreement (NOD) with this determination 
in November 2006.  In July 2007, the RO issued a Statement of the 
Case (SOC) and a rating decision, both of which continued the 
Veteran's noncompensable disability rating for his left ear 
hearing loss.  

On November 8, 2007, the RO received a statement from the Veteran 
indicating that he disagreed with the July 2007 rating decision 
that continued his noncompensable disability rating.  
Unfortunately, the Board is unable to construe this statement in 
lieu of a VA Form 9 (Substantive Appeal) because it was received 
more than 60 days after the issuance of the July 2007 SOC and 
more than one year after the issuance of the original September 
2006 rating decision.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a Substantive Appeal after 
a SOC is issued by VA].

Accordingly, the November 2007 statement from the Veteran is 
construed as a new claim of entitlement to an increased 
disability rating for his left ear hearing loss.  Following the 
receipt of the November 2007 statement, the RO issued a rating 
decision in April 2008 that continued the Veteran's 
noncompensable disability rating.  Later in April 2008, the 
Veteran submitted a NOD with this determination.  A SOC was 
issued in November 2008 and the Veteran timely perfected his 
appeal in January 2009.

This claim came before the Board in March 2010.  At that time, 
the Board determined that additional evidentiary development was 
required prior to the adjudication of the Veteran's claim.  
Specifically, the Board instructed the Appeals Management Center 
(AMC) to schedule the Veteran for a new VA audiological 
examination.  Such development having been accomplished, the 
claim has been returned to the Board.  The Board is obligated by 
law to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A September 2007 VA audiological assessment shows that the 
Veteran had an average pure tone threshold of 9.0 decibels in the 
right ear, with speech recognition ability of 100 percent; and 
average pure tone threshold of 27.0 decibels in the left ear, 
with speech recognition ability of 100 percent.

2.  A February 2008 VA audiological examination report shows that 
the Veteran had an average pure tone threshold of 7.5 decibels in 
the right ear, with speech recognition ability of 100 percent; 
and average pure tone threshold of 23.75 decibels in the left 
ear, with speech recognition ability of 100 percent.

3.  A July 2010 VA audiological examination report shows that the 
Veteran had an average pure tone threshold of 9.0 decibels in the 
right ear, with speech recognition ability of 100 percent; and 
average pure tone threshold of 24.0 decibels in the left ear, 
with speech recognition ability of 100 percent.

4.  The evidence in this case does not present an exceptional or 
unusual disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected left ear 
sensorineural hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned noncompensable rating for the Veteran's 
left ear sensorineural hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2010).

2.  The criteria for referral for increased disability rating for 
left ear sensorineural hearing loss on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

Prior to and following the adjudication of the Veteran's claim in 
April 2008, letters dated in December 2007 and August 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Court held that to satisfy the first Quartuccio 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of 
Appeals for the Federal Circuit overruled the Vazquez-Flores in 
part, striking claimant-tailored and "daily life" notice 
elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This was accomplished by the August 2008 
notice letter.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO and AMC provided the Veteran with VA examinations in 
February 2008 and July 2010.  See 38 C.F.R. § 3.159(c) (4) 
(2010).  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected left ear hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

Further, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).

Additionally, the Board finds there has been substantial 
compliance with its March 2010 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC scheduled the Veteran for a medical 
examination and the Veteran attended that examination.  The AMC 
later issued a Supplemental Statement of the Case in August 2010.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the Veteran the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.
II.  The Merits of the Claim

The Veteran is seeking an increased disability rating for his 
service-connected left ear sensorineural hearing loss, which is 
currently evaluated as noncompensably disabling under 38 C.F.R. § 
4.85 (2010).  He essentially contends that his left ear hearing 
loss disability has so severely compromised the quality of his 
life that monetary compensation is warranted.

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Where entitlement to service connection has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-217 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
found no basis for drawing a distinction between initial ratings 
and increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. 

In general, disability ratings for hearing loss are derived from 
a mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2010).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  See 38 C.F.R. § 
4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(b) (2010).  The Veteran's left ear hearing loss is 
rated as noncompensably disabling under Diagnostic Code 6100.

B.  Analysis

In September 2007, a VA audiological assessment revealed the 
following results, in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
30
35
25
25
20

Puretone threshold averages were 9.0 decibels in the right ear 
and 27.0 decibels in the left ear.  Speech discrimination scores 
at that time were 100 percent bilaterally.

Under Table VI, the left ear puretone threshold average of 9.0 
and speech discrimination of 100 result in a numeric designation 
of I.  Under 38 C.F.R. § 4.85(f), if (as here) impaired hearing 
is service connected in only ear, in order to determine the 
percentage evaluation from Table VII, the non service-connected 
ear will be assigned a Roman numeral designation of I.  Entering 
the category designations of I in the left ear and of I in the 
right ear into Table VII, a disability percentage evaluation of 
zero percent, or noncompensable, is for assignment under 
Diagnostic Code 6100 for the left ear hearing loss impairment 
alone.

The Veteran underwent VA audiological examinations in February 
2008 and July 2010.  Audiological testing yielded the following 
identical results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
30
25
25
25
20

Puretone threshold averages were 7.5 decibels in the right ear 
and 24.0 decibels in the left ear.  Speech discrimination scores 
at that time were 100 percent bilaterally.

Under Table VI, the left ear puretone threshold average of 24.0 
and speech discrimination of 100 result in a numeric designation 
of I.  Entering the category designations of I in the left ear 
and of I in the non-service connected right ear into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100 for the left ear hearing 
loss impairment alone.

There is no other relevant medical evidence in the record.

In short, the objective medical evidence of record indicates that 
a zero percent disability rating has been correctly assigned by 
the RO and AMC.  The Board thus finds that the Veteran's left ear 
hearing loss was properly assigned a zero percent disability 
rating under Diagnostic Code 6100.

The Board adds that it has no reason to doubt that the Veteran 
experiences left ear hearing loss.  Indeed, the presence of 
hearing loss is a prerequisite for service connection.  See 38 
C.F.R. § 3.385 (2010).  As for the level of hearing loss, as 
explained above this must be determined by appropriate studies, 
and in this case, the studies performed indicate a noncompensable 
level of hearing loss.

Moreover, the record on appeal demonstrates that the Veteran has 
tinnitus.  Tinnitus and hearing loss are disabilities for which 
lay evidence cannot distinguish symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not 
competent to distinguish between problems caused by the hearing 
loss and those caused by the tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for left ear hearing loss.

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, only the July 2010 VA audiological examination 
discussed the effects of the Veteran's left ear hearing loss on 
his occupational functioning and daily life.  The examination 
found the Veteran's left ear hearing loss did not affect his 
occupation or daily living.  However, to the extent that the 
prior February 2008 VA examination report did not include a 
discussion of the effects of the Veteran's hearing loss 
disability on occupational functioning and daily life, the Board 
finds no prejudice to the Veteran as a result of this omission.  
The Veteran (1) alleged no such prejudice and (2) stated on more 
than one occasion during the pendency of the claim the effects of 
his left ear hearing loss disability on occupational functioning 
and daily life.  Thus, any error on the part of the February 2008 
VA examiner in failing to address the effects of the Veteran's 
hearing loss disability on occupational functioning and daily 
life in the examination report is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

C.  Hart Considerations

Finally, as was discussed above, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, the medical evidence of record, which 
has been discussed above, supports the proposition that the 
Veteran's service-connected left ear hearing loss has not changed 
appreciably since the Veteran filed his claim in November 2007.  
There are no medical findings or other evidence, which would 
allow for the assignment of a compensable disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of his claim in November 2007.  Id.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that his disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the Veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected left ear hearing loss and the Board has been 
similarly unsuccessful.


The record does not show that the Veteran has required frequent 
hospitalizations for his service-connected left ear hearing loss.  
There is no unusual clinical picture presented, nor is there any 
other factor, which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
Veteran's left ear hearing loss presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).


ORDER

Entitlement to a compensable rating for left ear hearing loss is 
denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


